Citation Nr: 0601927	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-15 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major 
depression/nervous disorder.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for ischemic heart 
disease with hypertension, status post myocardial infarction, 
claimed as a heart condition.

4.  Entitlement to service connection for grand mal seizures.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic disc 
and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

 
ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a October 2001 rating decision by 
the St. Petersburg Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claims 
for service connection for major depression/nervous disorder, 
hepatitis, a heart condition, and grand mal seizures and 
found no new and material evidence had been presented to 
reopen a claim for service connection for post-traumatic disc 
and joint disease of the lumbar last denied by the RO in July 
2000.

The veteran withdrew his request for a travel board hearing 
in June 2005 stating that the testimony he provided at the 
St. Petersburg RO in November 2003 adequately addressed the 
issues before the Board.


FINDINGS OF FACT

1.  Major depression/nervous disorder was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.

2.  Hepatitis was not incurred in or aggravated as a result 
of the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.

3.  A heart condition, including ischemic heart disease with 
hypertension, was not incurred in or aggravated as a result 
of the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.

4.  Grand mal seizures were not incurred in or aggravated as 
a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.

5.  In a July 2000 rating decision, the St. Petersburg RO 
denied a claim to reopen the veteran's claim of entitlement 
to service connection for post-traumatic disc and joint 
disease of the lumbar spine.  The veteran was notified of 
that decision, and of appellate rights and procedures, but 
did not indicate disagreement therewith within the statutory 
period for such action.

6.  The evidence associated with the claims file subsequent 
to the RO's July 2000 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for post-traumatic disc and joint disease 
of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for major depression/nervous condition are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for the establishment of service connection 
for hepatitis are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

3.  The criteria for the establishment of service connection 
for a heart condition, including ischemic heart disease with 
hypertension, and the residuals of  myocardial infarction, 
are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

4.  The criteria for the establishment of service connection 
for grand mal seizures are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

5.  The RO's July 2000 decision denying service connection 
for post-traumatic disc and joint disease of the lumbar spine 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2000).

6.  Since the July 2000 RO decision, no new and material 
evidence has been received, and the claim of entitlement to 
service connection for post-traumatic disc and joint disease 
of the lumbar spine is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156, 3.159 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

In this case, a rating decision dated July 2000 denied 
service connection for a nervous disorder and hepatitis.  
However, passage of the VCAA in November 2000 dictated that a 
review of that rating decision was required.  Also in 
November 2000, the veteran filed a claim of service 
connection for his lumbar spine condition and grand mal 
seizures.  In January 2001, the veteran filed a claim for 
service connection for a heart condition.  The claims were 
subsequently consolidated.  Following the consolidation, the 
Board finds that the VCAA notice requirements were satisfied 
by virtue of a letter sent to the veteran in March 2001.  The 
letter fully provided notice of elements (1), (2) and (3).  
In addition, by virtue of the rating decision on appeal and 
the September 2002 Statement of the Case ("SOC"), the 
veteran was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the September 2002 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested on two separate 
occasions, in February 2001 and March 2001, that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran identified VA medical treatment facilities where he 
had been treated and provided private treatment records from 
Holmes Regional Hospital dated October 1999, outpatient 
treatment reports from Dr. W. dated June 1998 through June 
1999, a report from Dr. P. dated January 2001 and outpatient 
treatment records from Wuesthoff Memorial Hospital dated 
January 2001.  The RO obtained VAMC records from the VAMC 
Birmingham dated September 1973 through July 1975; the VA 
Outpatient treatment center, Brevard dated April 1999 through 
December 2000 and November 2002 through January 2004; and VA 
Outpatient treatment Center, Orlando, dated April 2000.  The 
RO also attempted to retrieve records from the East Orange, 
New Jersey VAMC, however, the VAMC responded that it had no 
record of the veteran.  The RO subsequently reviewed the VA 
and private treatment records and issued an SOC in December 
2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.   An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  VA Compensation and Pension 
Exams ("VAE") were provided to the veteran in June 2001 for 
major depression/nervous disorder; and in July 2001 for 
hepatitis and grand mal seizures at the Tampa VAMC.  Further 
examinations or opinions are not needed on these claims 
because sufficient evidence is of record.

With respect to the veteran's claim for service connection 
for hypertension, there is no medical evidence to show a 
diagnosis of hypertension or any form of heart disease during 
service or for more than 20 years post-service, nor is there 
any competent evidence that suggests a causal relationship 
between a current heart condition and service.  The RO 
informed the veteran in its March 2001 letter and September 
2002 SOC that this evidence was necessary to substantiate his 
claim.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard the claim on 
appeal.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
38 U.S.C.A. § 5103A(d).  See Duenas v. Principi, 18 Vet. App. 
512, 518 (2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed conditions are currently 
diagnosed and whether they were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 

1.  Major Depression/Nervous Disorder

Although the veteran has a current diagnosis of a major 
depression, there is no competent medical evidence of record 
linking this disability to the veteran's military service as 
is required for service connection.  See 38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.303(a) (2005).  Accordingly, the Board 
is of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The veteran's SMRs are completely negative for any complaint 
of mood disorder, nervous disorder, depression or any other 
psychiatric disorder.  The veteran's military separation 
examination in June 1971 is negative for any notations of 
psychiatric problems.  In fact, at the time of his separation 
from active duty, the veteran's PULHES profile was noted to 
indicate that he was in a "high level of fitness" as to his 
psychological capacities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.). 

The first post-service private medical record referring to a 
mood disorder is a private medical record from Dr. W dated 
July 1998 which provides a diagnosis of mood disorder 
secondary to general medical condition of chronic pain.  A 
June 2001 VA examination provides an Axis I diagnosis of 
major depression.  

In this case, the evidence of record shows the veteran did 
not report a mood disorder or psychological condition for 
over 25 years after service, and even then both he and his 
doctors have attributed it to pain secondary to his back 
condition, not military service.

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2005).  The record is void of any such medical opinion 
providing a nexus between the veteran's current disability 
and his service.  There is no reference in the veteran's 
private medical records linking his major depression/nervous 
condition to his military service.  Moreover, both a private 
physician, Dr. G.W. in March and June 1999, and a VA examiner 
specifically stated that the veteran's current problems are 
likely related to his back pain, not his military service.

In addition to direct service connection, the Board has a 
duty to consider the veteran's entitlement to service 
connection secondary to a service-connected disability.  In 
this case, the veteran's claimed back condition has not been 
found to be service-connected; therefore, the veteran's claim 
for depression/nervous condition cannot be considered 
secondary that claim.

The Board finds, by a preponderance of the evidence, that the 
veteran's major depression/nervous disorder is not related to 
an event(s) in service.  In reaching this decision, the Board 
has considered the "benefit-of-the-doubt doctrine;" 
however, as the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Hepatitis

The veteran states that he was diagnosed with hepatitis in 
June 1970 at the 130th Outpatient Clinic at 130th Station 
Hospital in Germany.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal will be 
denied.

Although the veteran claims he was diagnosed with hepatitis 
in June 1970, service medical records are completely negative 
of any complaint, diagnosis or treatment of hepatitis in-
service.  The only mention of hepatitis is a physician's note 
recommending the veteran's admission to the hospital to 
"rule out" hepatitis following complaint of right upper 
abdominal pain.  No such diagnosis was made.  A subsequent 
July 1970 SMR entry from the 9th Medical Dispensary in 
Germany refers to a letter from the physician at the 130th 
Station Hospital, also in Germany, however, it does not 
mention diagnosis or treatment of hepatitis.  

Expert medical evidence is necessary to establish the 
etiology of a disability, and because the veteran is not 
competent to provide such medical evidence, his statements 
concerning the etiology of his disability is insufficient to 
demonstrate the in-service incurrence of those disabilities.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Thus, assuming that the veteran has hepatitis, there is no 
competent evidence of a linkage of this disorder or any 
symptoms thereof, to military service.  

Indeed, the record in this regard suggests that the veteran 
does not have hepatitis.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (Holding that the Board has the fundamental 
authority to decide a claim in the alternative.).  It is 
well-settled that the law limits entitlement for service-
related diseases and injuries to cases where service has 
resulted in a disability - the first prong of a successful 
claim of service connection.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The veteran has no current diagnosis of hepatitis, nor has he 
submitted competent evidence of such a disorder, linked by 
competent evidence to his military service.  See 38 C.F.R. § 
3.385.  Although VA examination shows the veteran was 
positive for the hepatitis B surface antibody, the examiner 
concluded this is due to vaccination.  The VA examination 
showed the veteran is negative for hepatitis C, however, he 
is positive for the hepatitis A antibody.  The examining 
physician noted that there are no current residuals 
associated with hepatitis A and that it could have been 
acquired at any time during the veteran's lifetime.  The 
examining physician reviewed the veteran's SMRs and found no 
evidence of the condition during service.  

In sum, because there is no competent evidence of current 
hepatitis, the Board would need to resort to speculation to 
find that the veteran is disabled, and such does not trigger 
the benefit-of-the-doubt doctrine.  The law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

3.  Heart Condition

The veteran claimed service connection for a heart condition 
in February 2001 following a hospitalization and operation on 
his heart, and the veteran has asserted that ischemic heart 
disease and hypertension are related to service.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

Physical examination in June 1970 showed his heart was in 
normal limits.  His entrance and separation physical 
examinations show his heart as normal.  The veteran's SMRs 
are negative for complaint or treatment of hypertension or 
heart-related conditions. 

The first post-service private medical records show the 
veteran suffered a cerebrovascular accident in 1992.  
Hypertension was first diagnosed in 1993 and again in August 
1997 by Dr. C.M..  In September 1998 hypertension was again 
diagnosed by Dr. R.P.N. and in December 1998 hypertension is 
diagnosed by Dr. M.N. who also reported a history of two 
prior small myocardial infarctions.  Private treatment 
reports show continuous treatment for hypertension, however, 
the veteran never related to his private physicians that he 
believed the hypertension was related to his military service 
and his private physicians never opined that his hypertension 
could have been related to his military service. 

The veteran underwent an angioplasty of the right coronary 
artery and left anterior descending in January 2001 following 
a myocardial infarction and was diagnosed with ischemic heart 
disease.  

The Board has considered whether the veteran's hypertension 
claim may be granted on the basis that it is a "chronic 
disease" which may be subject to a grant of presumptive 
service connection.  The law provides that where a veteran 
served 90 days or more during a period of war and 
hypertension becomes manifest to a degree of 10 percent 
within a year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 C.F.R. §§ 3.307, 
3.309.  However, the record does not show that hypertension 
was manifest within the one-year period as specified by 
regulation.

Apart from consideration under the presumptive provisions of 
law, to receive service connection for a current disability, 
an opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  The record is devoid of any such medical opinion 
providing a nexus between the veteran's current disability 
and his service.  There is no reference in the veteran's 
private medical records linking his hypertension or any heart 
condition to his military service, nor is there any reference 
in his service records of complaint or treatment for the 
same.

The Board finds, by a preponderance of the evidence, that the 
veteran's hypertension is not related to event(s) in service.  
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. 49.

4.  Grand Mal Seizures

The veteran states that he was diagnosed grand mal seizure in 
August 1970 at the 97th General Hospital in Germany.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

As stated above, the law limits entitlement for service-
related diseases and injuries to cases where service has 
resulted in a disability - the first prong of a successful 
claim of service connection.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer 3 Vet. App. 223; Rabideau, 2 Vet. App. 141.  

In this case, there is no current diagnosis of a seizure 
disorder, nor has the veteran submitted competent evidence of 
such a disorder, linked by competent evidence to his military 
service.  See 38 C.F.R. § 3.385.  Service medical records 
show that the veteran was taken to the emergency room of the 
97th General Hospital in August 1970 due to a black-out 
spell.  Evidence of seizure activity including tongue-biting 
was reported, however, the seizure activity was not witnessed 
by medical personnel.  Neurological and physiological exams 
conducted during the veteran's hospital stay were normal and 
the diagnosis was a drug-induced seizure following the 
veteran's admission that he had taken pills prior to his 
black out.  There is no other report of seizure activity or 
symptoms in his SMRs.  A VA examination in July 2001 revealed 
no further seizure activity (nor residuals from the original 
seizure) since 1970.

In sum, because there is no competent evidence of a current 
seizure disorder or residuals from a seizure that may have 
occurred in 1970, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. 49.


Petition to Reopen Claim of Entitlement to Service Connection

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108 (2002).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date (November 2000), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.  In this regard, the record reflects that 
although the RO has more recently provided the veteran the 
most recent version of the regulation applicable to new and 
material claims, 38 C.F.R. § 3.156 (2005), its overall 
analysis reflects that it has continued to apply the version 
in effect at the time the veteran filed his application to 
reopen the claims in November 2000 (38 C.F.R. § 3.156 
(1998)).  

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the July 2000 
rating decision, new and material evidence would consist of 
evidence linking the veteran's left knee disability to his 
service-connected right knee disability.  In this regard, 
additional evidence received since the July 2000 rating 
action includes duplicative MRI and physician reports from 
1998, VAMC treatment records and personal statements and 
testimony.

With respect to the issue of reopening the veteran's claim to 
entitlement to service connection, the Board notes that the 
July 2000 rating action denied this claim on the basis that 
there was no new and material evidence linking the veteran's 
in-service back pain complaints to the currently diagnosed 
conditions.  The evidence obtained since this decision does 
not do so either.  

Although some this evidence was not of record at the time of 
the prior final RO denial in July 2000, and is considered 
new, it is not material as there is no competent evidence 
that relates the veteran's post-traumatic disc and joint 
disease of the lumbar spine symptoms to any incident of 
service.  See Morton v. Principi, 3 Vet. App. 508, 509 
(1992); see also Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992)(Observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

While the veteran has asserted in his testimony that his back 
condition is related to service, as a lay person, he lacks 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the additional evidence, when considered in conjunction with 
the record as a whole, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the Board concludes that evidence 
received subsequent to the July 2000 RO denial, considered in 
conjunction with the record as a whole, is not new and 
material and the claim for service connection for post-
traumatic disc and joint disease of the lumbar spine is not 
reopened.


ORDER

1.  Entitlement to service connection for major 
depression/nervous disorder is denied.

2.  Entitlement to service connection for hepatitis is 
denied.

3.  Entitlement to service connection for heart condition, 
including ischemic heart disease with hypertension, is 
denied.

4.  Entitlement to service connection for grand mal seizures 
is denied.

5.  New and material evidence has not been received to reopen 
a claim of service connection for post-traumatic disc and 
joint disease of the lumbar spine, the claim is not reopened, 
and the appeal is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


